Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 11 November 1775
From: Baldwin, Loammi
To: Washington, George

 

Chelsea [Mass.] Nov. 11th 1775 Saturday 11 Clock A.M.
May it Please your Excellency

I gave orders last night to have All the Stock in Chelsea that is Exposed drove back, & this morning Sent down to Pulling Point & Point Shirley to have their Stocks brought of & ordered all this party to Parade Early this morning & the officers to Scorch the Arms & Amunition and hold themselves in Rediness to march at a minutes Warning to any place that accasion may require This I did before I received your Excellenys letter (dated the 10 Inst.) not from the Appearanc of any Boats as mentioned in your letter nor any other movement that threatned Imediate danger Except the affair at Leatchmors Point which I thought ought to causion me to take Particular care of my Post which I think would not be so hasardous an Enterprise for the Ememy as there Last to Leachmore Point your Execelleny is Sensable of the dificult Situation of our Post to defend but Shall do my best in all cases I think our Stock of Amunition is Rather to Short for a party so far Removed from any Magazine having about 20 Rounds of Cartridges & not 2 flints to a man—I have tried to find out whither any troops Came in the last vessels but cannot discovr any yet.
we have nothing remarkable at preasent. This from you[r] Ecellency most obediant &c. Very Hum. Sert

Loammi Baldwi[n] L. Col.

